Motion Granted in Part and Order filed December 15, 2011.




                                    In The

                   Fourteenth Court of Appeals
                              NO. 14-11-00944-CV

 PHILLIPS PETROLEUM COMPANY N/K/A CONOCOPHILLIPS COMPANY,
  GPM GAS CORPORATION N/K/A DCP MIDSTREAM, L.P., PHILLIPS GAS
     MARKETING COMPANY N/K/A CONCOCOPHILLIPS COMPANY,
       SUCCESSOR BY MERGER, PHILLIPS GAS COMPANY N/K/A
  CONCOPHILLIPS GAS COMPANY AND GPM GAS TRADING COMPANY
   N/K/A CONOCOPHILLIPS GAS COMPANY AND GPM GAS TRADING
   COMPANY N/K/A DCP MIDSTREAM MARKETING, L.L.C., Appellants
                             V.
                  ROYCE YARBROUGH, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 99-DCV-107968


                                      and

                              NO. 14-11-01004-CV
                                ____________

 CONOCOPHILLIPS COMPANY F/K/A PHILLIPS PETROLEUM COMPANY,
DCP MIDSTREAM, LP F/K/A GMP GAS CORPORATION, CONOCOPHILLIPS
  GAS COMPANY F/K/A PHILLIPS GAS COMPANY, AND DCP MISTREAM
    MARKETING, LLC F/K/A GPM GAS TRADING COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-107968
                                        ORDER

       On October 25, 2011, Phillips Petroleum Company n/k/a ConocoPhillips Company,
GPM Gas Corporation n/k/a DCP Midstream, L.P., Phillips Gas Marketing Company n/k/a
ConcocoPhillips Company, Successor By Merger, Phillips Gas Company n/k/a
ConcoPhillips Gas Company and GPM Gas Trading Company n/k/a ConocoPhillips Gas
Company and GPM Gas Trading Company n/k/a DCP Midstream Marketing, L.L.C.,
("appellants") filed a notice of appeal from the trial court's order signed October 7, 2011, in
cause number 99-DCV-107968.           That appeal was assigned to this court under our
appellate case number 14-11-00944-CV.
       On November 21, 2011, appellants filed a petition for writ of mandamus that
complains of the same order. The original proceeding has been assigned our case number
14-11-01004-CV.
       On December 6, 2011, the court requested the parties to advise this court of their
respective positions on whether the mandamus proceedings should be consolidated with
the interlocutory appeal. The parties' responses indicate they favor consolidation.
       Accordingly, the court, on its own motion, orders the appeal and original
proceeding CONSOLIDATED.


                                           PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.




                                              2